Name: Commission Decision No 4104/88/ECSC of 13 December 1988 amending the Questionnaires of the Annex to Decision No 1566/86/ECSC
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  iron, steel and other metal industries
 Date Published: 1988-12-30

 Avis juridique important|31988S4104Commission Decision No 4104/88/ECSC of 13 December 1988 amending the Questionnaires of the Annex to Decision No 1566/86/ECSC Official Journal L 365 , 30/12/1988 P. 0001 - 0032 Finnish special edition: Chapter 13 Volume 17 P. 0146 Swedish special edition: Chapter 13 Volume 17 P. 0146 COMMISSION DECISION No 4104/88/ECSC of 13 December 1988 amending the Questionnaires of the Annex to Decision No 1566/86/ECSC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas the evolution in the iron and steel industry requires a continuous adaptation of statistics collection to new conditions in view of improving the survey method; Whereas since the publication of Commission Decision No 1566/86/ECSC of 24 February 1986 on iron and steel statistics(1) some modifications of the questionnaires have become necessary, in particular the one concerning the production of finished rolled products and final products (Questionnaire 2-13), as well as the Questionnaires on deliveries and orders in the iron and steel industry (Questionnaires 2-56, 2-71, 2-72, 2-73, 2-74A, 2-80 and 2-81); Whereas the first measure aims at a better view on capacities through production statistics (collection of gross data instead of net data), the last one aims at a better and more precise view on market transactions (calculation of visible steel consumption excluding double counting and incompatibility of certain elements), HAS ADOPTED THIS DECISION: Article 1 The Questionnaires 2-13, 2-56, 2-71, 2-72, 2-73, 2-74A, 2-80 and 2-81 in the Annex to Decision No 1566/86/ECSC are replaced by the Questionnaires in the present Annex. Statistical data mentioned therein have to be transmitted to the Commission with effect from 1 January 1989. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done in Brussels, 13 December 1988. For the CommissionPeter SCHMIDHUBERMember of the Commission (1)OJ No L 141, 28. 5. 1986, p. 1.